Order, Supreme Court, New York County (Dontzin, J.), entered December 29, 1980, granting defendant’s motion for summary judgment unless the attorneys for the plaintiff pay $500 in costs to the attorneys for the defendant within 20 days after service of that order with notice of entry, modified, on the law, by adding a provision that the plaintiff serve its bill of particulars within 20 days after service of a copy of this order with notice of entry, and, as modified, affirmed, without.costs. In addition to paying costs of $500, plaintiff’s attorneys must also serve the bill of particulars within 20 days after service of a copy of this order with notice of entry. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Lupiano, JJ.